Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
1.	Claims 1 and 3-15 allowed.

The following is the Examiner’s statement of reasons for allowance: The prior art (particularly Solyom) fails to disclose the inventions of the independent claims, including the claimed steps of  implementing, based on the stabilization functions and on the navigation planning and trajectory planning, one or more presets in each of the multiple second subsystems, each preset corresponding to a parameter of the respective second subsystem; ascertaining a functionality performance level of at least one of the multiple second subsystems by measuring its transportation vehicular functionality based on monitoring of the at least one second subsystem, the ascertained functionality performance level providing a determined quantitative value or range indicative of the monitored at least one second subsystem; and adapting the navigation planning and trajectory planning based on the transmitted functionality performance level to enable continuation of the assisted, partially automated, highly automated, fully automated or driverless journey, accounting for functionality performance level reduction indicated by the transmitted functionality performance level, wherein the adapted navigation planning and trajectory planning includes the controller omitting performance of the stabilization functions for the adapted navigation planning and trajectory planning, in combination with the remaining claim limitations. 
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays, between 10:00 AM and 6:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached at (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shelley Chen/
Patent Examiner
Art Unit 3667
May 20, 2022